DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 recite the limitation "the exterior surface".  There is insufficient antecedent basis for this limitation in the claim.  Is this in reference to “an external surface” of the drum or a separate “exterior surface”?
Claims 3, 10, and 16 recite the limitation "the exterior surface of the cylindrical sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 4, 11, and 17 recites the limitation "the exterior surface of the endwall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 5 and 12 recite the limitation "the exterior surface of the endwall of the tub" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
In claims 5 and 12, it is unclear how a second seal may be in contact with an exterior surface of the tub and a drum interior to the tub.  Where exactly is this seal located relative to the drum and tub?  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8-9, 11, 13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3543393 A2 to KIM et al. (“KIM”; cited by Applicant).
Regarding claims 1-2, 4, 6, 8-9, 11, 13, 15-16, and 18-19, KIM (in claims 1-3, 8, and associated text) discloses a combination washer/dryer machine comprising: 
a rotatable drum (drum 30) inside a cabinet, the drum has an external surface; 
a tub (tub 20) positioned inside the cabinet, the drum rotatable in the tub, the tub has an inner surface; and 
a seal (70/720/730) contacting the exterior surface of the drum and the inner surface of the tub during drying operation to minimize bypass of drying air (see Fig. 8 and ¶ [0099]-[0100]),
wherein the rotatable drum has a cylindrical shape with a cylindrical sidewall and an endwall (see, e.g., Figs. 1-2 of KIM),
wherein the seal is positioned in contact with the exterior surface of the endwall and the tub (see ¶ [0099] of KIM where the ribs “prevent the air… from leaking through the space between the tub 20 and 30”, which manifestly contact each other in order to “prevent” air passage),
wherein the seal includes a first portion (730) extending from the drum and a second portion (720) extending from the tub, the first and second portions contacting one another to provide a flow restriction (see ¶ [0099] of KIM where the ribs “prevent the air… from leaking through the space between the tub 20 and 30”, which manifestly contact each other in order to “prevent” air passage),
a combination washer/dryer machine comprising:
a cabinet (cabinet 10);
a door (door 40) enabling access into the cabinet;
controls (control panel 17) for operating the washer/dryer machine;
a washing system (note various parts of a washing system including detergent box 15 and water supply 14);
a drying system (note various parts of a drying system including air duct 60, fan 640, and heater 670);
a rotatable drum (drum 30) inside the cabinet, the drum has an external surface;
a tub (tub 20) positioned inside the cabinet, the drum rotatable in the tub, the tub has an inner surface; and
a seal (70/720/730) contacting the exterior surface of the drum and the inner surface of the tub during drying operation to minimize bypass of drying air,
wherein the rotatable drum has a cylindrical shape with a cylindrical sidewall and an endwall (previously cited, see above),
wherein the seal is positioned in contact with the exterior surface of the endwall and the tub (previously cited, see above),
wherein the seal includes a first portion extending from the drum and a second portion extending from the tub, the first and second portions contacting one another to provide a flow restriction (previously cited, see above),
a combination washer/dryer machine drum and hub combination comprising: a drum; a tub: the drum positioned inside the tub and a seal contacting an exterior surface of the drum and an inner surface of the tub during drying operation to minimize bypass of drying air (previously cited, see above),
wherein the rotatable drum has a cylindrical shape with a cylindrical sidewall and an endwall (previously cited, see above),
wherein the seal is positioned in contact with the exterior surface of the endwall and the tub (previously cited, see above),
wherein the seal includes a first portion extending from the drum and a second portion extending from the tub, the first and second portions contacting one another to provide a flow restriction (previously cited, see above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, 7, 10, 12, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US 3,247,690 to KAHN.
KIM, supra, discloses the claimed invention including a seal positioned between a drum and tub.  KIM does not disclose wherein the seal is positioned in contact with the exterior surface of the cylindrical sidewall and the tub as recited in claims 3, 10, and 17.  KAHN teaches an art-related machine for washing and drying which utilizes a seal (20) positioned in contact with the exterior surface of a drum cylindrical sidewall and the tub (see KAHN at Figs. 1-10 and associated text) for minimizing air flow between the tub and drum (see KAHN at col. 1, ll. 50-53).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the drum cylindrical sidewall seal of KAHN onto the cylindrical sidewall of KIM to further minimize air flow between the drum and tub.
Regarding claims 5 and 12, the combination of KIM and KAHN above would result in the claimed second seal configuration. 
Regarding claim 7, 14, and 20, KAHN further discloses first and second portions of the seal between the tub and drum in the configuration of a labyrinth seal to provide a flow restriction (see seal configuration 20h in Figs. 11 and 14 of KAHN).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711